PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/525,270
Filing Date: 8 May 2017
Appellant(s): Case Western Reserve University



__________________
Richard A. Sutkus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.

(1)	 Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, was withdrawn due to the cancellation of claim 24 in the After-Final Amendment dated 12/24/2021.

(2) 	Response to Argument
A.	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Bance et al (US 2013/0095071) in view of Isosomppi et al (Molecular Vision 15:1806-1818, 2009; IDS), Knop et al (US 2011/0229971) and Chakraborty et al (US 9,061,059), following are Appellant’s arguments presented in the Appeal Brief and Examiner’s responses.
I.	Appellant argued basically that the cited references alone or in combination do not teach an adeno-associated viral vector comprising a wild-type clarin-1 cDNA coding sequence that is flanked at its 5’ end and 3’ end with a full-length 5’UTR nucleic acid sequence of the clarin-1 gene and a full-length 3’UTR nucleic acid sequence of the clarin-1 gene, respectively; and that the inclusion of both the full-length 5’UTR nucleic acid sequence and the full-length 3’UTR nucleic acid sequence is critical for slowing the progression of hearing loss in a mammalian subject predisposed or having a progressive hearing loss associated with Usher syndrome III.  Appellant argued that the primary Bance reference does not teach or suggest Clrn 1 gene is an ototoprotective or ototoregenerative gene, and there is no discussion in the reference that the exemplary recombinant AAV vector expressing XIAP include either 5’UTR or 3’UTR of XIAP gene, let alone the recombinant AAV vector used in the presently claimed invention.  Similarly, none of the Isosomppi reference and the Knop reference teaches that the inclusion of both full-length clarin-1 5’UTR nucleic acid sequence and full-length clarin-1 3’UTR nucleic acid sequence flanking the clarin-1 cDNA is critical for slowing the progression of hearing loss in a mammalian subject predisposed or having a progressive hearing loss associated with Usher syndrome III.  The Isosomppi reference merely discussed mutation of CLRN1 protein can cause Usher syndrome III, while the Knop reference does not teach that the “5’ leader sequence” is a full-length 5’UTR nucleic acid sequence and the “3’ nontranslated sequence comprising a polyadenylation” is a full-length 3’UTR nucleic acid sequence.  Although Appellant submitted that the Chakraborty reference teaches the nucleic acid sequence of SEQ ID NO: 2 of the present application in the Amendment dated 04/30/2021 (page 14, last paragraph), but it does not provide any teaching on the full-length sequence including the full-length 5’UTR nucleic acid sequence and the full length 3’UTR nucleic acid sequence of the clarin-1 gene can be included in a vector.  Appellant argued that the Chakraborty reference teaches modified polynucleotides for treating protein deficiency disorders, and that the modified polynucleotides include one or more structural and/or chemical modifications or alterations which impart useful properties to the polynucleotide, and such structural modifications will result in a different sequence of nucleotides.  Chakraborty et al teach clarin-1 DNA as one of 71,005 potential DNA that can be modified to include such structural differences (e.g., incorporating UTR features, microRNA binding sites, 5’ capping, IRES sequences and others into the wild type DNA).  Accordingly, Appellant argued that the Chakraborty reference does not teach a wild-type CLRN1 cDNA coding sequence that is flanked at the 5’ end with full-length 5’UTR nucleic acid sequence and at the 3’ end with full-length 3’UTR nucleic acid sequence of the Clrn1 gene to express CLRN1.  Appellant also argued that the Chakraborty reference discusses at columns 93 and 94 the potential inclusion of “regulatory features” of UTRs (not full length UTRs) to increase or decrease stability of the polynucleotide, and similar to other cited references, the Chakraborty reference also provides no teaching that the inclusion of both full-length clarin-1 5’UTR nucleic acid sequence and full-length clarin-1 3’UTR nucleic acid sequence flanking the clarin-1 cDNA is critical for slowing the progression of hearing loss in a subject predisposed or having a progressive hearing loss associated with Usher syndrome III.  Appellant further argued that assuming arguendo that the teachings of Bance et al were combined with the teachings of Isosomppi et al, Knop et al and Charkrabory et al, the combined teachings would suggest administration of an otoprotective or otoregenerative gene to slow the progression of hearing loss, NOT administration of CLRN1, and certainly not an adeno-associated viral vector comprising an “unmodified” wild-type clarin-1 cDNA coding sequence having full-length 5’UTR nucleic acid sequence of the Clrn1 gene and full-length 3’UTR nucleic acid sequence of the Clrn1 gene at the 5’ and 3’ end of the clarin-1 coding sequence, respectively. 
First, since the rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, neither the primary Bance reference nor the Isosomppi reference nor the Chakraborty reference has to teach using a recombinant AAV vector comprising a wild-type clarin-1 cDNA coding sequence that is flanked at its 5’ end and 3’ end with a full-length 5’UTR nucleic acid sequence of the clarin-1 gene and a full-length 3’UTR nucleic acid sequence of the clarin-1 gene, respectively, for slowing the progression of hearing loss in a mammalian subject predisposed or having a progressive hearing loss associated Usher syndrome III.  It appears that Appellant considered each of the cited references in total isolation one from the others, without taking the combination of the cited references into considerations.
Second, the primary Bance reference already teaches clearly at least a method of treating and/or preventing hearing loss in a human subject with Usher’s III syndrome which is characterized by a gradual hearing loss associated with damaged hair cells in the cochlea of the inner ear by delivering a mutated tyrosine adeno-associated viral vector expressing an ototoregenerative gene or an ototoprotective gene (e.g., an anti-apoptotic gene, a gene encoding an anti-oxidant enzyme, a gene encoding anti-inflammatory protein, a gene that promotes hair cell regeneration in the vestibular system) across the round window membrane (RWM) into cells the inner ear of the subject to reduce inner ear hair cell loss.  Please also note that the teachings of Bance et al are not necessarily limited only to exemplary ototoprotective or ototoregenerative genes, but also genes responsible for hereditary hearing loss (paragraphs [0032]; claims 44-57).   Although Bance et al did not teach explicitly using a recombinant AAV vector comprising a wild-type clarin-1 cDNA coding sequence with full-length 5’UTR nucleic acid sequence of the clarin-1 gene and full-length 3’UTR nucleic acid sequence of the clarin-1 gene to slow the progression of hearing loss associated with Usher syndrome III in the human subject, wherein said administering is prior to the onset of hair cell degeneration in said subject; before the effective filing date of the present application (11/06/2014) Isosomppi et al already taught that mutations of clarin 1 (CLRN1) cause Usher syndrome type 3 (USH3) which is a wide spectrum of nonlinear progressive hearing impairment ranging from a near normal to a severe audiometric phenotype; and they also concluded that part of the pathogenesis of USH3 may be associated with defective intracellular trafficking as well as decreased stability of mutant CLRN1 proteins.  In effect, a mutated clarin 1 gene is a causative gene that is responsive for Usher syndrome 3 in human patients.  Additionally, Knop et al also taught methods for efficiently producing recombinant AAV viral particles comprising a therapeutic gene, including clarin-1 (CLRN1) gene, for in vivo or ex vivo gene therapy, including for treatment of inherited or acquired diseases by replacing, altering, or supplementing a gene responsible for the disease.  Since Knop et al stated “A gene may comprise several operably linked fragments, such as a promoter, a 5’-leader sequence, a coding sequence and a 3’ non-translated sequence comprising a polyadenylation site” (paragraph [0064]), indicating or suggesting that a recombinant AAV viral particle comprising the clarin-1 gene containing at least a coding sequence with its 5’-leader sequence and 3’ non-translated sequence comprising a polyadenylation site (a 3’-UTR).  Furthermore, Chakraborty et al already disclosed a human Clarin-1 DNA of SEQ ID NO: 6169 (2359 bp) that is 99.9% querry match or 100% local similarity to SEQ ID NO: 2 of the present application, and 100% querry match to the sequence of SEQ ID NO: 4 of the present application as a gene of interest for therapeutic use of polynucleotides, primary transcripts and modified mRNA molecules.  SEQ ID NO: 6169 contains a wild type human clarin-1 cDNA sequence with its endogenous flanking complete 5’UTR and complete 3’UTR which differs from SEQ ID NO: 2 of the present application by the absence of 3 nucleotides GAA at the 3’ end of the 2359-nucleotide sequence of SEQ ID NO: 6169.  Therefore, Chakraborty et al clearly taught therapeutic use of polynucleotides, primary transcripts and mmRNA of human clarin-1 gene containing wild-type human clarin-1 cDNA sequence with its endogenous flanking full-length/complete 5’UTR and 3’UTR sequences (SEQ ID NO: 6169; Figure 1 and col. 9, lines 24-39).  Moreover, Chakraborty et al also stated clearly “There is growing body of evidence about the regulatory roles played by the UTRs in terms of stability of the nucleic acid molecule and translation.  The regulatory features of a UTR can be incorporated into the polynucleotides, primary constructs and/or mmRNA of the present invention to enhance the stability of the molecule” (col. 93, lines 3-17).    Accordingly, the combination of Bance et al in view of Isosomppi et al, Knop et al and Chakraborty et al as set forth in the 103 rejection of record meets every limitation of the instant claims.
Third, it is irrelevant that the primary Bance reference does not teach or suggest clarin-1 gene is an ototoprotective or ototoregenerative gene since it is obvious for an ordinary skilled artisan to also select a wild-type human clarin-1 gene as a therapeutic gene for treating hearing loss in a human subject with Usher’s III syndrome because the Isosomppi reference already teaches a mutated clarin 1 gene is a causative gene that is responsive for Usher syndrome 3 in human patients.  Additionally, the Knop reference also teaches recombinant AAV viral particles comprising a therapeutic gene, including clarin-1 (CLRN1) gene containing at least a coding sequence with its 5’-leader sequence and 3’ non-translated sequence comprising a polyadenylation site (a 3’-UTR), for in vivo or ex vivo gene therapy, including for treatment of inherited or acquired diseases by replacing, altering, or supplementing a gene responsible for the disease.  
Fourth, with respect to the Chakraborty reference modified mRNA (mmRNA) molecules are only one teaching embodiment in the reference as evidenced by the following statements “The polypeptides of interest or “Targets” of the present invention are listed in Lengthy Table 6.  Shown in Lengthy Table 6, in addition to the name and description of the gene encoding the polypeptide of interest (Target Description)…It will be appreciated by those of skill in the art that disclosed in the Table are potential flanking regions.  These are encoded in each ENST transcript either to the 5’ (upstream) or 3’ (downstream) of the ORF or coding sequence” (col. 135, lines 46-60); “The present invention provides nucleic acid molecules, specifically polynucleotides, primary constructs and/or mmRNA which encodes one or more polypeptides of interest” (col. 8, lines 27-29); and “Fig. 1 shows a representative polynucleotide primary construct 100 of the present invention.  As used herein, the term “primary construct” or “primary mRNA construct” refers to a polynucleotide transcript which encodes one or more polypeptides of interest which retains sufficient structural and/or chemical features to allow the polypeptide of interest encoded therein to be translated.  Primary constructs may be polynucleotides of the invention.  When structurally or chemically modified, the primary construct may be referred to as an mmRNA” (col. 9, lines 14-23); and “The present invention provides polynucleotides, primary constructs and mmRNA compositions and complexes in combination with one or more pharmaceutically acceptable excipients” (col. 254, lines 57-60).  Referring to the Fig. 1 shown below, Chakraborty et al described that the primary construct 100 contains a first region of linked nucleotides (coding region or region encoding a polypeptide of interest comprising at its 5’ terminus one or more signal sequences encoded by a signal sequence region 103) 102 that is flanked by a first flanking region 104 (containing a region of linked nucleotides comprising one or more complete or incomplete 5’ UTRs sequences as well as a 5’ terminal cap 108) and a second flanking region 106 (containing a region of linked nucleotides comprising one or more complete or incomplete 3’ UTRs as well as a tailing sequence 110).  Bridging the 5’ terminus of the first region 102 and the first flanking region 104 is a first operational region (any translation initiation sequence or signal including a Start codon) 105.  Chakraborty et al also stated “It should be understood that those listed in the previous tables are examples and that any UTR from any gene may be incorporated into the respective first or second flanking region of the primary construct.  Furthermore, multiple wild-type UTRs of any gene may be utilized” (paragraph bridging columns 115-116). 

    PNG
    media_image2.png
    208
    546
    media_image2.png
    Greyscale

Moreover, Table 6 of the Chakraborty reference disclosed a human Clarin-1 DNA of SEQ ID NO: 6169 (2359 bp) that is 99.9% querry match or 100% local similarity to SEQ ID NO: 2 of the present application, and 100% querry match to the sequence of SEQ ID NO: 4 of the present application as a gene of interest for therapeutic use of polynucleotides, primary transcripts and modified mRNA molecules.  SEQ ID NO: 6169 contains a wild type human clarin-1 cDNA sequence with its flanking complete 5’UTR and complete 3’UTR which differs from SEQ ID NO: 2 of the present application by the absence of 3 nucleotides GAA at the 3’ end of the 2359-nucleotide sequence of SEQ ID NO: 6169.  Thus, the Chakraborty reference does teach the use of a primary construct encoding human CLARIN-1 protein with its endogenous full-length 5’UTR and full-length 3’UTR (encoded by the human Clarin-1 DNA of SEQ ID NO: 6169) along with its modified mRNA (mmRNA) molecules.  Once again, the combination of Bance et al, Isosomppi et al, Knop et al and Chakraborty et al as set forth in the 103 rejection of record teaches every limitation of the instant claims.
Fifth, Chakraborty et al stated “In some embodiments, the coding region, the flanking regions and/or the terminal regions may contain one, two, or more (optionally different) nucleoside or nucleotide modifications.  In some embodiments, a modified polynucleotide, primary construct, or mmRNA introduced to a cell may exhibit reduced degradation in the cell, as compared to an unmodified polynucleotide, primary construct or mmRNA” (col. 139, lines 31-38).  These statements indicated that Chakraborty et al also taught at least a modified polynucleotide, primary construct or mmRNA molecule possessing the coding region and the flanking regions as depicted in Fig. 1 (with an endogenous full-length 5’ UTR and an endogenous full-length 3’UTR) with one single nucleoside modification (e.g., a 5-methyl cytidine instead of a cytidine which is a chemical modification in a nucleoside) without any structural change.

II.	Appellant argued that the Office Action failed to provide a reasonable rationale as to why one skilled in the art would modify the vector of Bance et al to include clarin-1 cDNA coding sequence having both the full-length clarin-1 5’UTR and the full-length clarin-1 3’UTR, particularly the Chakraborty reference taught that certain “regulatory features” of 5’UTRs and 3’UTRs, which may come from the genes other than those being expressed, can be included to increase or decrease stability of the polynucleotide.  Appellant also argued that the Office Action has failed to demonstrate how one skilled in the art would have construed from CLRN1 mutations in the translated sequence described by the Isosomppi reference that the inclusion of untranslated nucleic acid sequence flanking the coding sequence of wild-type Clrn-1 gene would have a mitigating effect or be critical to slow the progression of hearing loss in the USH3.
First, as set forth in the 103 rejection of record it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Bance et al by also utilizing a recombinant AAV vector comprising the wild-type clarin-1 (CLRN1) gene with its endogenous full length 5’UTR and 3’UTR as an ototoprotective therapeutic gene, including the human nucleic acid of SEQ ID NO: 6169 optionally with the extra 3 nucleotides GAA at its 3’ end, to slow the progression of hearing loss in at least a human patient predisposed or having a progressive hearing loss associated with Usher syndrome III prior to the onset of hair cell degeneration in the patient because Isosomppi et al already taught at least that mutations of clarin 1 (CLRN1) cause Usher syndrome type 3 (USH3) which is a wide spectrum of nonlinear progressive hearing impairment ranging from a near normal to a severe audiometric phenotype; while Knop et al already taught methods for efficiently producing recombinant AAV viral particles comprising a therapeutic gene, including clarin-1 (CLRN1) gene containing at least a coding sequence with its 5’-leader sequence and 3’ non-translated sequence comprising a polyadenylation site (a 3’-UTR) for treatment of inherited or acquired diseases by replacing, altering, or supplementing a gene responsible for the disease.  Moreover, Chakraborty et al also disclosed a human Clarin-1 DNA of SEQ ID NO: 6169 (2359 bp) that is 99.9% querry match or 100% local similarity to SEQ ID NO: 2 of the present application, and 100% querry match to the sequence of SEQ ID NO: 4 of the present application as a gene of interest for therapeutic use of polynucleotides, primary transcripts and modified mRNA molecules; as well as noted that there is growing body of evidence about the regulatory roles played by the UTRs in terms of stability of the nucleic acid molecule and translation.  SEQ ID NO: 6169 contains a wild type human clarin-1 cDNA sequence with its flanking complete 5’UTR and complete 3’UTR which differs from SEQ ID NO: 2 of the present application by the absence of 3 nucleotides GAA at the 3’ end of the 2359-nucleotide sequence of SEQ ID NO: 6169.  An ordinary skilled in the art would also have been motivated to administer the recombinant AAV viral vector prior to onset of hair cell degeneration in the human subject because the sooner the treatment the better is the outcome, particularly Usher’s III syndrome is characterized by a gradual hearing loss associated with damaged hair cells in the cochlea of the inner ear.  These are the rationales/motivations why an ordinary skilled in the art would combine the teachings of Bance et al, Isosomppi et al, Knop et al and Chakraborty et al to arrive at the presently claimed method with a reasonable expectation of success.
Second, the Chakraborty reference does not teach exclusively modified mRNA (mmRNA) molecules and engineered/modified polynucleotides, including those containing certain “regulatory features” of 5’UTRs and 3’UTRs derived from genes other than those being expressed to increase or decrease stability of the polynucleotides/mmRNA molecules as described on columns 93-94 of the reference.  Since Chakraborty et al stated “The present invention provides nucleic acid molecules, specifically polynucleotides, primary constructs and/or mmRNA which encodes one or more polypeptides of interest” (col. 8, lines 27-29); and “Fig. 1 shows a representative polynucleotide primary construct 100 of the present invention.  As used herein, the term “primary construct” or “primary mRNA construct” refers to a polynucleotide transcript which encodes one or more polypeptides of interest which retains sufficient structural and/or chemical features to allow the polypeptide of interest encoded therein to be translated.  Primary constructs may be polynucleotides of the invention.  When structurally or chemically modified, the primary construct may be referred to as an mmRNA” (col. 9, lines 14-23).  Based at least on these statements, the teachings of Chakraborty et al include polynucleotides and primary constructs that are not structurally or chemically modified.  Moreover, Table 6 of the Chakraborty reference disclosed a human Clarin-1 DNA of SEQ ID NO: 6169 (2359 bp) that is 99.9% querry match or 100% local similarity to SEQ ID NO: 2 of the present application, and 100% querry match to the sequence of SEQ ID NO: 4 of the present application as a gene of interest for therapeutic use of polynucleotides, primary transcripts and modified mRNA molecules.  SEQ ID NO: 6169 contains a wild type human clarin-1 cDNA sequence with its endogenous flanking complete 5’UTR and complete 3’UTR which differs from SEQ ID NO: 2 of the present application by the absence of 3 nucleotides GAA at the 3’ end of the 2359-nucleotide sequence of SEQ ID NO: 6169.  Thus, the Chakraborty reference does teach the use of a primary construct encoding human CLARIN-1 protein with its endogenous full-length 5’UTR and full-length 3’UTR (encoded by the human Clarin-1 DNA of SEQ ID NO: 6169) along with its modified mRNA (mmRNA) molecules.  Additionally, Chakraborty et al stated “In some embodiments, the coding region, the flanking regions and/or the terminal regions may contain one, two, or more (optionally different) nucleoside or nucleotide modifications.  In some embodiments, a modified polynucleotide, primary construct, or mmRNA introduced to a cell may exhibit reduced degradation in the cell, as compared to an unmodified polynucleotide, primary construct or mmRNA” (col. 139, lines 31-38).  These statements indicated that Chakraborty et al also taught at least a modified polynucleotide, primary construct or mmRNA molecule possessing the coding region and the flanking regions as depicted in Fig. 1 (with an endogenous full-length 5’ UTR and an endogenous full-length 3’UTR) with one single nucleoside modification (e.g., a 5-methyl cytidine instead of a cytidine which is a chemical modification in a nucleoside) without any structural change. 
Third, the mutation location in the mutated clarin-1 gene that causes Usher syndrome type 3 is irrelevant since it is obvious for an ordinary skilled artisan to select a wild-type human clarin-1 gene as a therapeutic gene to replace the mutated clarin-1 gene in a supplemental gene therapy method, including SEQ ID NO: 6169 comprising a wild type human clarin-1 cDNA sequence with its endogenous flanking complete 5’UTR and complete 3’UTR disclosed by Chakraborty et al, especially with the knowledge about the regulatory roles played by the UTRs in terms of stability of the nucleic acid molecule and translation, for treating hearing loss in a human subject with Usher’s III syndrome.  Moreover, the Knop reference already teaches recombinant AAV viral particles comprising a therapeutic gene, including clarin-1 (CLRN1) gene containing at least a coding sequence with its 5’-leader sequence and 3’ non-translated sequence comprising a polyadenylation site (a 3’-UTR), for in vivo or ex vivo gene therapy, including for treatment of inherited or acquired diseases by replacing, altering, or supplementing a gene responsible for the disease.   

III.	Appellant argued that one of ordinary skilled in the art would not find it predictable and/or have a reasonable expectation of success based on the teachings of the cited references to arrive at the presently claimed invention.  Particularly, Chakraborty et al teach “modifying” the polynucleotides to enhance expression and also suggest decreased stability for the polynucleotides.  Appellant also argued that the potential stability associated with the inclusion of UTRs does not imply or teach that those sequences are necessary for gene therapy by citing the post-filing 2017 Clinical Review showing the AAV gene therapy vector for Leber Congenital Amaurosis and SMN1 gene therapy do not contain 5’- or 3’-UTRs. 
First, it is unclear exactly what is unpredictable, particularly in light of the explicit teachings of Bance et al, Isoomppi et al, Knop et al and Chakraborty et al as discussed extensively in Sections I-II above and the state of the relevant prior art before the effective filing date of the present application (11/06/2014).  The post-filing 2017 Clinical Review is about 3 years after the effective filing date of the present application, and therefore it is irrelevant, particularly none of the approved gene therapy vectors contains a clarin-1 gene.  Nevertheless, once again before the effective filing date of the present application at least Knop et al already taught methods for efficiently producing recombinant AAV viral particles comprising a therapeutic gene, including clarin-1 (CLRN1) gene containing at least a coding sequence with its 5’-leader sequence and 3’ non-translated sequence comprising a polyadenylation site (a 3’-UTR) for treatment of inherited or acquired diseases by replacing, altering, or supplementing a gene responsible for the disease; while Chakraborty et al also disclosed a human Clarin-1 DNA of SEQ ID NO: 6169 (2359 bp) containing a wild type human clarin-1 cDNA sequence with its endogenous flanking complete 5’UTR and complete 3’UTR as a gene of interest for therapeutic use of polynucleotides, primary transcripts and modified mRNA molecules.  Please also note that the standard under 35 U.S.C. 103 is a reasonable expectation of success.  
Second, as already discussed in Sections I-II the Chakraborty reference does teach the use of a primary construct encoding human CLARIN-1 protein with its endogenous full-length 5’UTR and full-length 3’UTR (encoded by the human Clarin-1 DNA of SEQ ID NO: 6169) along with its modified mRNA (mmRNA) molecules.  Additionally, Chakraborty et al also taught at least a modified polynucleotide, primary construct or mmRNA molecule possessing the coding region and the flanking regions as depicted in Fig. 1 (with an endogenous full-length 5’ UTR and an endogenous full-length 3’UTR) with one single nucleoside modification (e.g., a 5-methyl cytidine instead of a cytidine which is a chemical modification in a nucleoside) without any structural change (col. 139, lines 31-38).
Third, regardless whether Chakraborty et al recognize that the inclusion of both the endogenous full-length 5’UTR nucleic acid sequence and 3’UTR nucleic acid sequence flanking the clarin-1 cDNA in the vector is critical for slowing the progression of hearing loss in a subject predisposed or having a progressive hearing loss associated with Usher syndrome III prior to the onset of hair cell degeneration, the therapeutic use of a human Clarin-1 DNA of SEQ ID NO: 6169 (2359 bp) containing a wild type human clarin-1 cDNA sequence with its endogenous flanking complete 5’UTR and complete 3’UTR in the form of a recombinant AAV viral vector would replace the mutated clarin-1 gene that causes Usher syndrome III, and resulting in slowing the progression of hearing loss in the human subject predisposed or having a progressive hearing loss associated with Usher syndrome III prior to the onset of hair cell degeneration.  The wild-type human clarin-1 mRNA with its endogenous full-length 5’UTR and full-length 3’UTR that is expressed from the recombinant AAV vector is more stable than the unstable mutated clarin-1 mRNA with its endogenous full-length 5’UTR and full-length 3’-UTR  expressed from the mutated clarin-1 gene that causes USH3.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).    

IV.	Appellant argued that the claimed method has “unexpected” results in that the KO-TgAC1 mice with the AAV2/8 Clrn1-3’ UTR construct administered at P1-P3 showed robust and sustained preservation of hearing through adult life (improved hearing sensitivity by nearly four orders of magnitude) compared to KO-TgAC1 mice transfected with Clrn1 without the 3’UTR (modest at best) or untransfected KO-TgAC1 mice, or Clrn1-/- KO mice treated with the same AAV2/8 Clrn1-3’ UTR construct showing no hearing preservation.  Appellant also claimed that an AAV vector that includes Clrn1 gene without the UTRs cannot slow the progressive hearing loss, and therefore the UTRs are critical for slowing the further loss of hearing from the starting point of administration of the therapeutic sequence.  Appellant argued that these results are unexpected based on the cited art because it was not known that a vector that includes a wild-type clarin-1 cDNA coding sequence flanked by both the full-length 5’UTR nucleic acid sequence of the clarin-1 gene and the full-length 3’UTR nucleic acid sequence of the clarin-1 gene would have increased stability and not potentially decreased stability as suggested by Charkraborty et al nor that the inclusion of both the full-length 5’UTR nucleic acid sequence and 3’UTR nucleic acid sequence flanking the clarin-1 cDNA in the vector is critical for slowing the progression of hearing loss in a subject predisposed or having a progressive hearing loss associated with Usher syndrome III prior to the onset of hair cell degeneration.  Appellant also argued that the KO-TgAC1 mouse has been accepted as a valid mouse model that accurately reflects the hearing loss profile observed in USH3 patients and the efficacy of the therapeutic agent as evidenced by Professor Corey’s work, an independent testimonial from Professor Lustig, and the 2020 poster of Hanlon et al.  With respect to the issue of secondary evidence must be reasonably commensurate in scope with the claims, Appellant argued that one skilled in the art would clearly recognize that mice cDNAs and UTRs would be delivered to mice and this data could be reasonably extended to the treatment of humans having USH3 with human cDNA and/or UTRs.   
First, Figure 3C of the present specification (same as Figure 6D on page 8 of the 2017 Scientific Reports of Geng et al) clearly demonstrated that the hearing sensitivity in the KO-TgAC1 mice treated with AAV2/8 Clrn1 without the 3’UTR gradually decreased and reaching a state of hearing loss (ABR threshold of 85-90 dB SPL) on day 117, while the hearing sensitivity of untreated KO-TgAC1 mice reached the same state of hearing loss much sooner on day 90.  Accordingly, an AAV vector that includes Clrn1 gene without the 3’UTR can slow the progressive hearing loss in treated KO-TgAC1 mice relative to untreated KO-TgAC1 mice, although its therapeutic effect is not as robust and as effective as that of an AAV vector containing Clrn1 gene with the 3’UTR and 5’UTR. 
Second, although KO-TgAC1 mice transfected with the AAV2/8 Clrn1-3’ UTR construct showed robust and sustained preservation of hearing through adult life compared to KO-TgAC1 mice transfected with Clrn1 without the 3’UTR, this result may not be unexpected or surprising.  This is because before the effective filing date of the present application at least Chakraborty et al already stated that “There is growing body of evidence about the regulatory roles played by the UTRs in terms of stability of the nucleic acid molecule and translation.  The regulatory features of a UTR can be incorporated into the polynucleotides, primary constructs and/or mmRNA of the present invention to enhance the stability of the molecule” (col. 93, lines 3-17); and Chakraborty et al clearly taught therapeutic use of polynucleotides, primary transcripts and mmRNA of human clarin-1 gene containing wild-type human clarin-1 cDNA sequence with its flanking full-length/complete 5’UTR and 3’UTR sequences at least in the form of SEQ ID NO: 6169 (col. 9, lines 24-39; col. 135, lines 42-67; Table 6 and  Figure 1).  Moreover, Isosomppi et al disclosed that part of the pathogenesis of USH3 may be associated with decreased stability of mutant CLRN1 proteins.  Furthermore, the Knop reference already teaches recombinant AAV viral particles comprising a therapeutic gene, including clarin-1 (CLRN1) gene containing at least a coding sequence with its 5’-leader sequence and 3’ non-translated sequence comprising a polyadenylation site (a 3’-UTR), for in vivo or ex vivo gene therapy, including for treatment of inherited or acquired diseases by replacing, altering, or supplementing a gene responsible for the disease.  An ordinary skilled artisan would readily recognize that an expressed wild-type human clarin-1 mRNA without its endogenous full-length 5’UTR and full-length 3’UTR would be less stable and readily degraded than a wild-type human clarin-1 mRNA with its endogenous full-length 5’UTR and full-length 3’UTR; and this may account for the different results obtained between AAV2/8 Clrn1 without the 3’UTR vector and AAV2/8 Clrn1 with the 3’UTR vector.
Third, as already noted in Sections I-III above the Chakraborty reference does teach the use of a primary construct encoding human CLARIN-1 protein with its endogenous full-length 5’UTR and full-length 3’UTR (encoded by the human Clarin-1 DNA of SEQ ID NO: 6169) along with its modified mRNA (mmRNA) molecules.  Additionally, Chakraborty et al even taught at least a modified polynucleotide, primary construct or mmRNA molecule possessing the coding region and the flanking regions as depicted in Fig. 1 (with an endogenous full-length 5’ UTR and an endogenous full-length 3’UTR) with one single nucleoside modification (e.g., a 5-methyl cytidine instead of a cytidine which is a chemical modification in a nucleoside) without any structural change (col. 139, lines 31-38).  Moreover, the Chakraborty reference does not teach nor suggest that human wild-type clarin-1 mRNA with its endogenous full-length 5’UTR and full-length 3’UTR is unstable nor human wild-type clarin-1 mRNA contains destabilizing elements such as AU rich elements (AREs) in its full-length 3’-UTR.
Fourth, should there be any “unexpected” result it should be commensurate with the scope of the claims.  It is noting that the results shown in Figs. 3C-D of the present application were obtained for the KO-TgAC1 mice with the AAV2/8 Clrn1-3’ UTR construct containing the wild-type mouse Clrn1 gene with its endogenous 5’-UTR sequence and the 2.5 kb 3’UTR sequence.  Geng et al (Scientific Reports 7:13480; DOI:10.1038/s41598-017-13620-9; 2017) also stated clearly “Although we cannot rule out an essential role for the 5’UTR in Clrn1 gene rescue at this time, since the viral vector that rescued function in the KO-TgAC1 mice contains both 5’ and 3’UTR (Fig. 6B), we strongly suspect that the 3’UTR is critical for a robust gene rescue effect” (page 11, second last paragraph).  Moreover, the same “unexpected” results in KO-TgAC1 mice may not be obtained using the AAV2/8 Clrn1-3’ UTR construct containing the wild-type mouse Clrn1 gene with its endogenous 5’-UTR sequence and the 2.5 kb 3’UTR sequence to treat a human subject predisposed or having a progressive hearing loss associated with Usher syndrome III as encompassed by the instant claims (see dependent claims 21-23), particularly the mouse clarin-1 cDNA having SEQ ID NO: 3 of the present application only exhibits 77.6% sequence similarity (with 98 mismatches) to the human clarin-1 cDNA having SEQ ID NO: 4 of the present application (see the last attached sequence search on page 31 of the Final Office Action dated 06/28/2021) which might elicit adverse human immune responses (humoral and cytotoxic cell-mediated immune responses) against human cells of the inner ear expressing transgenic mouse wild-type clarin-1 protein on the plasma membrane.  It is also noting that wild-type human clarin 1 gene does not share any homology between its endogenous 3’UTR with the large 2.5 kb 3’UTR of wild-type mouse clarin-1 gene (comparison of attached sequence searches on pages 24-26 (human SEQ ID NO: 2) and pages 28-30 (mouse 3’UTR of SEQ ID NO: 5) of the Final Office Action dated 06/28/2021).  Thus, the “unexpected” data might not be reasonably extrapolated to the treatment of humans having USH3 with human clarin-1 cDNA with its endogenous flanking full-length 5’UTR and full-length 3’UTR.
Fifth, it is also noting that the instant claims are not directed to the KO-TgAC1 mouse that has been accepted as a valid mouse model that accurately reflects the hearing loss profile observed in USH3 patients.

B.	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Bance et al (US 2013/0095071) in view of Isosomppi et al (Molecular Vision 15:1806-1818, 2009; IDS), Knop et al (US 2011/0229971) and Chakraborty et al (US 9,061,059) as applied to claims 15 and 22-23 above, and further in view of GenBank Accession No. AC11298 (2003), Appellant argued that GenBank Accession No. AC11298 (2003) does not overcome the deficiencies of the combination of Bance et al, Isosomppi et al, Knop et al and Chakraborty et al for at least the same reasons set forth in the response to the rejection of claims 15 and 22-23 above.
Please refer to the examiner’s same responses regarding to the deficiencies of the combination of Bance et al, Isosomppi et al, Knop et al and Chakraborty et al in sections A. I-IV above.  The GenBank Accession No. AC11298 (2003) was used primarily to supplement the combined teachings of Bance et al. Isosomppi et al, Knop et al and Chakraborty et al for the limitation recited in dependent claim 21.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/QUANG NGUYEN/
Primary Examiner, AU 1633.


Conferees:


            /CHRISTOPHER M BABIC/            Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                            

           /GARY BENZION/           Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




fi